Citation Nr: 1145026	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  

2.  Entitlement to special monthly compensation for loss of use of the right foot.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965 and from January 1966 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was certified to the Board by the RO in Winston-Salem, North Carolina. 

In his April 2009 VA Form 9, the Veteran requested a travel board hearing.  In February 2011, he indicated that he was unable to attend the hearing and requested that a decision be made based on the evidence of record.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

The Veteran submitted additional evidence following the September 2009 supplemental statement of the case.  In September 2011, the representative waived RO review.  See 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran is permanently bedridden or is unable to protect himself from the hazards and dangers incident to his daily environment due to service-connected disability. 

2.  The Veteran is service-connected for somatization disorder with hypochondriasis evaluated as 100 percent disabling; he does not have additional disability or disabilities independently ratable at 60 percent or more.  

3.  The preponderance of the evidence is against finding that the Veteran is substantially confined to his dwelling and the immediate premises as a direct result of his service-connected disability.

4.  The preponderance of the evidence is against finding that the Veteran he would be equally well served, with regard to the right foot due, by an amputation and application of a prosthesis, and footdrop has not been shown, due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation due to the need for regular aid and attendance or at the housebound rate are not met.  38 U.S.C.A. §§ 1114(l), (s), 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2011). 

2.  The criteria for special monthly compensation due to loss of use of the right foot are not met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.350, 4.63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In August 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was also provided notice regarding the assignment of disability ratings and effective dates.  The Board further notes that in August 2003, in connection with a prior claim, the Veteran was also provided information regarding both aid and attendance and housebound.  

VA has also satisfied its duty to assist.  In connection with his current claim, the Veteran has submitted various statements and private medical records.  Evidence of record indicates that the Veteran is receiving Social Security disability benefits.  The Board acknowledges that complete records were not requested from the Social Security Administration.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonably possibility that the records would help to substantiate the Veteran's claim).  In his Form 9, the Veteran stated that the Social Security decision was relevant to his claim and that Social Security insurance benefits were awarded based on aid and attendance/housebound.  The Board observes that the criteria for Social Security disability benefits differ significantly from VA's criteria for special monthly compensation.  On review, the claims file already contains the Social Security decisions and various supporting documents, which were submitted by the Veteran on numerous occasions.  The Veteran has apparently been receiving Social Security benefits for many years and thus, the Board disagrees that any additional Social Security records are probative as to his current level of disability.  

In the September 2011 written brief, the representative requested that the Board remand the case for an examination to determine whether the Veteran needs aid and attendance or is housebound as a result of his service-connected mental disorder.  The claims file contains an April 2011 aid and attendance examination that was conducted by the Veteran's private physician.  This examination appears adequate for rating purposes.  

The representative also requested an examination to determine if the Veteran had incurred loss of use of the right lower extremity as a result of his service-connected mental condition.  As discussed below, the evidence does not suggest that the Veteran has loss of use of his right lower extremity.  Additionally, the Veteran is not service-connected for any right lower extremity disorder, service connection for a right knee and foot disability has been denied several times, and the overall evidence does not suggest current lower extremity disability related to his service-connected mental disorder.  Rather, current complaints have been related to degenerative arthritis of the right hip and knee.  On review, the Board finds no basis for additional examinations.  See 38 C.F.R. §§ 3.159(c)(4), 3.327.  

In sum, the Board finds no error or issue that precludes it from addressing the merits of this appeal.  See 38 C.F.R. § 3.159(c).  

Analysis

In May 2008, the RO denied entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran disagreed and in March 2009, a statement of the case was furnished.  The issue was rephrased as entitlement to special monthly compensation based on aid and attendance/housebound and loss of use of the right lower extremity.  The Veteran subsequently perfected this appeal.  

The Board notes that entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate was previously denied in January 2003 and February 2004.  The Veteran did not appeal these decisions and the Board will limit its discussion to evidence relevant to the current claim.  

The Veteran is currently service-connected for somatization disorder with hypochondriasis, which has been evaluated as 100 percent disabling since August 27, 1991.  

Aid and attendance

In various statements, the Veteran reported that he was helpless without the care of his wife and if not for her, he would be in a nursing home.  In an August 2007 statement, the Veteran's spouse stated that he was able to do some activities with a slow persistent gait, but some days he was not able to do anything or able to perform everyday tasks such as taking care of himself without the help or aid of others.  

Special monthly compensation is payable at the (l) rate if a veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In April 2011, the Veteran's private physician completed VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  It was noted that his gait was antalgic and that his functions were limited by right low back, hip, and leg pain.  The Veteran, however, is not confined to bed, and is able to feed himself, although he was not able to prepare meals.  His wife assists him with bathing and tending to other hygiene needs secondary to a risk of falls.  The Veteran does not require nursing home care, but did require medication management.  There were no restrictions on the upper extremities or the spine, trunk, or neck.  Range of motion of the bilateral lower extremities was limited, but assistive aids were not required for locomotion.  The examiner did not identify any other pathology that would affect the claimant's ability to perform self-care.  

On review, the criteria for special monthly compensation based on the need for aid and attendance are not met.  The Veteran is not bedridden.  The Board acknowledges that the Veteran has severe disability, as evidenced by the currently assigned 100 percent schedular evaluation.  Notwithstanding, and despite the Veteran's assertions to the contrary, the Board does not find his overall degree of impairment consistent with the need for regular aid and attendance.  The Board acknowledges that the Veteran apparently needs assistance with daily hygiene, but this is due to the risk of falls and there is no indication such results from service-connected disability.  The Board has considered the lay statements of record, but finds them largely inconsistent with the objective medical evidence of record.  On review, the evidence simply does not establish that the Veteran's service-connected disability affects his ability to perform self-care such that he needs the regular aid and assistance of another to protect him from the hazards or dangers of his daily environment.  

Housebound

Special monthly compensation is payable at the (s) rate if a Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

As noted, the Veteran is currently assigned a 100 percent evaluation for service-connected somatization disorder.  He is not service-connected for any other disability and thus, does not have additional disability or disabilities independently valued as 60 percent or more disabling.  

Additionally, the evidence does not show that his service-connected disability results in his being housebound.  The Veteran is not hospitalized and evidence of record shows that he is able to attend medical appointments and participate in activities outside of the home.  Records dated in August 2007 indicate that the Veteran attended physical therapy.  An April 2009 statement from Dr. M.S. recommends that the Veteran participate in either water aerobics or stationary cycling.  Regarding how often per day or week and under what circumstance the claimant is able to leave his home or immediate premises, the April 2011 examiner answered "N/A".  On review, the overall evidence does not show that the Veteran is restricted to his domicile.  

Loss of use

Special monthly compensation is payable at the (k) rate when there is anatomical loss or loss of use of a foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis.  For example, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

In an August 2007 statement, the Veteran stated that he had no natural knee action.  He further stated that the joint was painful and his physical mobility was impaired.  

Extensive review of the record shows that the Veteran suffered a post-service work-related injury in approximately 1975 and thereafter underwent several right knee surgeries.  VA has previously denied entitlement to service connection for rheumatoid arthritis, right knee synovitis status post Baker's cyst, a right leg injury, and a right foot injury.
 
In his VA Form 9, the Veteran referred to the March 1987 Social Security decision which stated that Dr. Hunt "treated the claimant in 1980 and concluded both that he would never regain full function in the right lower extremity and that he could perform no job requiring prolonged standing, walking, or climbing."  The Board observes, however, that these records are not indicative of his current level of disability and further, that the absence of full function is not necessarily the equivalent of loss of use, nor is it due to service connected disability.  

Private orthopedic records dated in April 2011 indicate that range of motion of the right knee was approximately 0 to 115 degrees.  There was moderate crepitus but both knees were clinically stable.  Following x-rays, assessment was moderate to severe right hip degenerative joint disease and mild to moderate bilateral knee degenerative joint disease.  The Veteran underwent a total right hip arthroplasty in May 2011.  

The Board acknowledges that the Veteran's gait has been described as antalgic.  On review, however, he is able to ambulate and has effective function of the right lower extremity.  Thus, the preponderance of the evidence is against finding that he has loss of use of the right foot.  Regardless, he is not service-connected for any right lower extremity disability.  In this regard, the Board acknowledges the Veteran's repeated contentions, and those of his representative, that there is a physical component to his mental disorder.  Evidence of record, however, simply does not suggest that the current right leg problems are the result of service-connected psychiatric disability.  Rather, they have been attributed to his work-related injury and subsequent degenerative changes in the lower extremity.  

The preponderance of the evidence is against the Veteran's claims of entitlement to special monthly compensation and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate is denied.

Entitlement to special monthly compensation due to loss of use of the right foot is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


